Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shamblin et al. (US 9123986, hereby referred as Shamblin) in view of Deguchi (US 2020/0343866). 
Regarding claim 1,
Shamblin discloses (figures 1-2);
A method of controlling a configuration of an antenna system (the antenna system of figures la) to provide a satisfactory communication link (see col. 6, lines 5-10) with a target (element 21 b), the method comprising:
turning on a first powered antenna, thereby entering a first configuration of the antenna system (the antenna system of figure 1. See Col. 5, lines 61 -63, the first mode 16);
determining if the first configuration of the antenna system can provide the satisfactory communication link with the target (see Col. 3, line 61- Col. 4, line 18); 

Shamblin does not disclose;
Parasitic antenna comprising an antenna configurable into a powered mode, a resonating mode, and an inactive mode.

However, Deguchi teaches (figures 1-5);
Antenna comprising an antenna configurable into a powered mode, a resonating mode, and an inactive mode (antenna element 2 has three different configurations; 1) when the antenna connected to PA 11, powered mode. 2) when the antenna connected to tuning circuit 22, resonant mode, see paragraph [0050]. 3) when the antenna not connected to any switches and all the switches are off). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an antenna comprising an antenna configurable into a powered mode, a resonating mode, and an inactive mode, as taught by Deguchi, into Shamblin in order to provide an improved antenna with an amplify high frequency signals in a particular frequency band with a low loss.  
Regarding claim 2,
Shamblin discloses (figures 1-2);
Wherein determining if the first configuration of the antenna system can provide the satisfactory communication link (see Col. 3, line 61- Col. 4, line 18) with the target (element 21 b) further comprises examining an attributes message from the target; and deciding, at least partly based on information in the attributes message, whether the communication link with the target is satisfactory (see figures 1-2 and Col. 3, line 61-Col. 4, line 18).

Regarding claim 3,
Shamblin discloses (figures 1-2);
Wherein, the at least one directionally tuned parasitic antenna is directionally tuned based on the attributes message (see figures 1-2 and Col. 3, line 61- Col. 4, line 18, at least one of the parasitic antennas 13 and 14).

Regarding claim 4,
Shamblin, figure 14 embodiment, discloses;
If the communication link with the target is not satisfactory then entering a third configuration of the antenna system in which at least two directed powered antennas and no parasitic antennas are used (see figure 14, the two powered antenna 141 and 149 which connected to source 200).

Shamblin does not disclose;


However, Deguchi teaches (figures 1-5);
Wherein at least one of the two directed powered antennas comprises the antenna configurable into a powered mode, a resonating mode, and an inactive mode (antenna element 2 has three different configurations; 1) when the antenna connected to PA 11, powered mode. 2) when the antenna connected to tuning circuit 22, resonant mode, see paragraph [0050]. 3) when the antenna not connected to any switches and all the switches are off). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein at least one of the two directed powered antennas comprises the antenna configurable into a powered mode, a resonating mode, and an inactive mode, as taught by Deguchi, into Shamblin in order to provide an improved antenna with an amplify high frequency signals in a particular frequency band with a low loss.  

Regarding claim 5,
Shamblin, figure 14 embodiment, discloses;
Deciding if the third configuration of the antenna system can produce a communications link with the target that is satisfactory (see figure 14, the two 

Regarding claim 6,
Shamblin, figure 14 embodiment, discloses;
Wherein deciding if the third configuration of the antenna system can produce a communications link with the target that is satisfactory further comprises deciding based on, at least partly, the attributes message (see figure 14, the two powered antenna 141 and 149 which connected to source 200. Furthermore, the communications of these antennas with the base station/target).

Regarding claim 9,
Shamblin, figure 14 embodiment, discloses;
Wherein if the third configuration of the antenna system cannot produce a satisfactory communications link a fourth configuration of the antenna system is entered wherein at least one tuned parasitic antenna is added (see figure 14, the two powered antenna 141 and 149 which connected to source 200 with at least one of the parasitic antenna elements 143 with the active tuning elements 144-147).

Regarding claim 10,
Shamblin, figure 14 embodiment, discloses;



Regarding claim 19,
Shamblin discloses (figures 1-2 and 10);
A processor and a memory configured to turn on a first powered antenna (processor 104 and memory for the device of figure 2A), thereby entering a first configuration of the antenna system (the antenna system of figure 1. See Col. 5, lines 61 -63, the first mode 16); 
determine if the first configuration of the antenna system can provide the satisfactory communication link with the target (see Col. 3, line 61- Col. 4, line 18); 
and if the first configuration of the antenna system cannot provide the satisfactory communication link enter a second configuration of the antenna system, wherein in addition to the first powered antenna at least one directionally tuned parasitic antenna is used to form a portion of a reactively directed array in order to steer a beam of the antenna system towards the target (see Col. 5, lines 63-65, the second mode 17 and/or third mode 18). 

Shamblin does not disclose;
Parasitic antenna comprising an antenna configurable into a powered mode, a resonating mode, and an inactive mode.

Antenna comprising an antenna configurable into a powered mode, a resonating mode, and an inactive mode (antenna element 2 has three different configurations; 1) when the antenna connected to PA 11, powered mode. 2) when the antenna connected to tuning circuit 22, resonant mode, see paragraph [0050]. 3) when the antenna not connected to any switches and all the switches are off). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an antenna comprising an antenna configurable into a powered mode, a resonating mode, and an inactive mode, as taught by Deguchi, into Shamblin in order to provide an improved antenna with an amplify high frequency signals in a particular frequency band with a low loss.  

Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shamblin et al. (US 9123986, hereby referred as Shamblin) in view of Deguchi (US 2020/0343866)  and Chiang et al. (US 7180464, hereby referred as Chiang).
Regarding claim 7,
Shamblin, a modified, does not disclose;
Using a phase delay between the at least two directed powered antennas to steer the beam of the antenna system towards the target.

However, Chiang teaches;


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate using a phase delay between the at least two directed powered antennas to steer the beam of the antenna system towards the target, as taught by Chiang, into Shamblin as modified in order provide an antenna system with a desired beam shapes with a reduced cost and complexity circuitry.

Regarding claim 8,
Shamblin discloses;
Wherein the attributes message is used to determine a direction to use to steer the beam of the antenna system towards the target (see figures 1 -2 and Col. 3, line 61 -Col. 4, line 18, the radiation pattern 22 and target 21b or base station A).

Regarding claim 18,
Shamblin discloses (figures 1-2 and 14);
A method of controlling a configuration of an antenna system (the antenna system of figures la) to provide a satisfactory communication link (see col. 6, lines 5-10) with a target (element 21 b), the method comprising:

means for turning on a second power antenna (figure 14, see the two powered antennas 141 and 149); and
means for coupling and tuning parasitic antennas in order to point the beam of the antenna system at the target (figure 1 a, parasitic antenna 12 with the tuning element 14. See figure 2, the target 21b and beam pattern 22).

Shamblin does not disclose;
Means for turning on a second power antenna, phase delayed from the first power antenna in order to point a beam of the antenna system at the target, wherein at least one of the second power antenna and the parasitic antennas comprises an antenna configurable into a powered mode, a resonating mode, and an inactive mode.

However, Deguchi teaches (figures 1-5);
Wherein at least one of the second power antenna and the parasitic antennas comprises an antenna configurable into a powered mode, a resonating mode, and an inactive mode (antenna element 2 has three different configurations; 1) when the antenna connected to PA 11, powered mode. 2) when the antenna connected to tuning circuit 22, resonant mode, see paragraph [0050]. 3) when the antenna not connected to any switches and all the switches are off). 


Moreover, Chiang teaches;
Means for turning on a second power antenna, phase delayed from the first power antenna in order to point a beam of the antenna system at the target (see col. 8, lines 21-34, the antenna arrays 30 and 32 or 130 with phase delay and the communication of these antennas with the base station tower, see figures 1 and 13).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate means for turning on a second power antenna, phase delayed from the first power antenna in order to point a beam of the antenna system at the target, as taught by Chiang, into Shamblin as modified in order provide an antenna system with a desired beam shapes with a reduced cost and complexity circuitry.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AWAT M SALIH/Primary Examiner, Art Unit 2845